—Appeal from a judgment of Niagara County Court (Broderick, Sr., J.), entered October 16, 2000, convicting defendant by plea of guilty of attempted burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]), defendant contends that County Court erred in denying his motion to defer the mandatory surcharge. We disagree. Although the court erred in determining that it lacked authority pursuant to CPL 420.40 (2) to defer the mandatory surcharge, we nevertheless conclude that defendant offered “no credible and verifiable information establishing that the surcharge would work an unreasonable hardship on defendant over and above the ordinary hardship suffered by other indigent inmates” (People v Abdus-Samad, 274 AD2d 666, 667, lv denied 95 NY2d 862). Present — Green, J.P., Wisner, Scudder, Gorski and Lawton, JJ.